Title: Arsène Lacarrière Latour to Thomas Jefferson, 18 October 1815
From: Latour, Géraud Calixte Jean Baptiste Arsène Lacarrière
To: Jefferson, Thomas


          
            Sir,
            Philadelphia October the 18th 1815
          
          Permit me to Enclose you the Prospectus of an historical Memoir of the War in West florida and Louisiana, which I have written and which is now in the Press—
          I have the honor to be with great respect,
          Sir,
          
             Your most obedient and Most humble Servant
            A. Lacarriere Latour
          
        